Citation Nr: 0911751	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disabilities.

2.  Entitlement to service connection for a respiratory 
disorder, diagnosed as asthma and chronic bronchitis.

3.  Entitlement to service connection for a visual disability 
which manifests as blurred vision in the right eye.

4.  Entitlement to service connection for a mood disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) and 
inactive duty for training in the Kansas Army National Guard 
from March 16, 1978 until March 15, 2001.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (the RO).

Procedural History

In the June 2004 rating decision, service connection was 
denied for a bilateral foot disability, asthma, a visual 
disability, and a mood disorder.  The Veteran perfected an 
appeal of those denials.

In March 2007, the Veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.



In June 2007, the Board remanded these claims for further 
development.  In a February 2008 Supplemental Statement of 
the Case (SSOC), the VA Appeals Management Center (AMC) 
continued the previous denials.  The case has been returned 
to the Board.

Issue clarification

With regard to the respiratory disorder, the Veteran is 
claiming that she initially had bronchitis that developed 
into asthma.  As discussed below, the medical evidence shows 
that she currently has chronic recurrent bronchitis.  
Therefore, the issue regarding the respiratory disorder is as 
listed on the title page.

Issues no longer on appeal

In June 2007, the Board denied the Veteran's claims of 
service connection for a mole on the back, right shoulder 
pain, left shoulder pain, peripheral vascular disease, 
diabetes mellitus, diverticulosis and gastroesophageal reflux 
disease (GERD), a cervical spine disability, and a lumbar 
spine disability.  Those issues have therefore been resolved.  
See 38 C.F.R. § 20.1100 (2008).

Remanded issue

The issue of service connection for a mood disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran's current bilateral foot 
disabilities are related to in-service bilateral foot injury 
manifested by blisters during a period of training in July 
1999, or to any other incident of the Veteran's military 
service.

2.  The competent medical evidence of record does not support 
a finding that the Veteran's current respiratory disorder is 
related to in-service upper respiratory infection during a 
period of training in January 1984, or to any other incident 
of the Veteran's military service.

3.  The competent medical evidence of record does not support 
a finding that the Veteran's current visual disability which 
manifests as blurred vision in the right eye is related to 
in-service splattering of grease into her right eye during a 
period of training in July 1996, or to any other incident of 
the Veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral foot disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  A respiratory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  A visual disability which manifests as blurred vision in 
the right eye was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral foot 
disabilities, respiratory disorder, and a visual disability 
which manifests as blurred vision in the right eye.  
As is discussed elsewhere in this decision, the issue of the 
Veteran's entitlement to service connection for a mood 
disorder is being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In June 2007, the Board remanded the Veteran's claims to have 
the Veteran's claims file reviewed by a medical professional 
with appropriate expertise who was to render opinions on the 
etiologies of the Veteran's bilateral foot disabilities, 
respiratory disorder, and a visual disability.  In July 2007, 
the Veteran underwent a VA foot examination, a VA respiratory 
disease examination, and a VA eye examination; medical 
opinions were rendered. 

The claims were readjudicated via the February 2008 SSOC.  
Thus, there is compliance with the directives of the June 
2007 Board remand as to these here issues.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO and AMC informed the Veteran of VA's duty 
to assist her in the development of her service connection 
claim in letters sent to her in November 2003, July 2005, 
March 2006 and June 2007, which were specifically intended to 
address the requirements of the VCAA.  The November 2003 and 
June 2007 VCAA letters informed the Veteran of the evidence 
necessary to establish service connection.  Accordingly, the 
Veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the service connection claims.

As for the evidence to be provided by the Veteran, in the 
November 2003 and June 2007 VCAA letters the RO and AMC asked 
the Veteran to identify and send relevant medical evidence.  
In the November 2003 and June 2007 VCAA letters, the RO and 
AMC provided the Veteran with VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
her for her claimed disabilities.

Moreover, in the various VCAA letters, the Veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on her claims.  [VA examinations were conducted in 
July 2007.]

In the November 2003 and July 2005 VCAA letters, the Veteran 
was advised that VA was responsible for getting relevant 
records from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The Veteran was also informed that VA make 
reasonable efforts on her behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the July 2005 VCAA letters, the RO informed the Veteran 
that she should submit any evidence in her possession 
relevant to her claims, as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See, e.g., the July 26, 2005 VCAA letter, page 2.  The 
VCAA letters thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letters informed the Veteran that she could submit or 
identify evidence other than what was specifically requested 
by VA.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, and element (2), 
current disability, are not at issue.  These claims were 
denied based on element (3), relationship of such disability 
to the Veteran's service.  As explained above, she has 
received proper VCAA notice as to her obligations, and those 
of VA, with respect to this crucial element regarding these 
claims.   The RO and AMC specifically addressed elements (4) 
and (5) in the March 2006 and June 2007 VCAA letters.

Because the Veteran's claims are being denied, elements (4) 
and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes the Veteran's service 
treatment records, VA and private treatment records, and 
reports of VA examinations, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 38 
C.F.R. § 3.103 (2008).  She has retained the services of a 
representative who presented argument on her behalf.  She 
testified at a videoconference hearing held before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to three of the issues on appeal.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from (1) a disease or injury incurred in or 
aggravated by active duty or ACDUTRA, or (2) an injury 
incurred in inactive duty training.  See 38 U.S.C.A. §§ 101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2008); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  The 
presumption provision applies only to periods of active duty, 
not ACDUTRA.  See Biggins, supra; see also Paulson v. Brown, 
7 Vet. App. 466, 469-70 (1995) [if claim relates to period of 
ACDUTRA, a disease or injury resulting in disability must 
have manifested itself during that period].

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


1.  Entitlement to service connection for bilateral foot 
disabilities.

Analysis

With respect to Hickson element (1), current disability, the 
competent medical evidence demonstrates that the Veteran 
currently has residual degenerative joint disease of the 
metatarsophalangeal joint of the right great toe, status post 
bunionectomy for hallux valgus of the right foot, along with 
mild hallux valgus of the metatarsophalangeal joint of the 
left great toe.  

The Veteran's service treatment records show diagnoses of pes 
planus and plantar fasciitis in November 1999.  However, 
neither pes planus nor plantar fasciitis was diagnosed on the 
July 2007 VA examination.  The Board additionally observes 
that the post-service medical evidence reflects an array of 
diagnoses of physical and mental disabilities but no 
diagnosis of pes planus or findings of flat feet, or 
diagnosis of plantar fasciitis.  The Veteran has not 
submitted any medical evidence showing that she currently has 
pes planus or plantar fasciitis.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is a claimant's responsibility to support a 
claim for VA benefits].  

In light of the current medical evidence of degenerative 
joint disease of the metatarsophalangeal joint of the right 
great toe and mild hallux valgus of the metatarsophalangeal 
joint of the left great toe, Hickson element (1) is met to 
that extent only.

With respect to Hickson element (2), in-service disease or 
injury, the Veteran attributes her bilateral foot 
disabilities to wearing ill-fitting boots during service.

The Veteran's service treatment records show no diagnosis of 
degenerative joint disease of the right great toe or hallux 
valgus of the left great toe.  The Veteran's service 
treatment records and the report of the July 2007 VA 
examination do, however, reflect that she underwent the 
bunionectomy of the right great toe in December 1985. 

Degenerative joint disease was first medically indicated in 
July 2007.  Setting aside the fact that the Veteran's 
arthritis was initially diagnosed over one year after she 
separated from the National Guard, periods of National Guard 
service do not in any event constitute qualifying active duty 
such to trigger the presumption in 38 C.F.R. § 3.309.  See 
Paulson and Biggins, both supra [if a claim relates to a 
period of active duty for training, the disability must have 
manifested itself during that period].

As to an in-service injury, the Veteran's service treatment 
records indicate that in July 1999 the Veteran complained of 
bilateral blisters of the feet.  She was casted for an 
orthotic, which she picked up in August 1999.  In-service 
incurrence of injury, that is to say a bilateral foot injury 
resulting in blisters and the issuance of an orthotic, has 
arguably been shown. 

Hickson element (2) is therefore satisfied.  

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  There is of record 
a competent nexus opinion, which is contained in the report 
of the July 2007 VA feet examination.  That opinion was not 
favorable to the Veteran's claim.  The July 2007 examiner 
opined that there was not any current condition which was due 
to or caused by the Veteran's military service and that 
degenerative joint disease of the of the metatarsophalangeal 
joint of the right great toe and mild hallux valgus of the 
metatarsophalangeal joint of the left great toe were not 
related to her claim of service connection. 

The Veteran herself has theorized to the contrary [i.e., that 
her bilateral foot disabilities are related to her military 
service].  The Veteran's service records reflect that she was 
a medic in the National Guard.  She testified that she is a 
licensed practical nurse.  See hearing transcript, page 12.  
Accordingly, her assessment that she suffers from bilateral 
foot disabilities as a result of the in-service foot 
complaints is not merely a lay opinion which the Board may 
disregard as not probative.  Compare Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) [lay persons without medical 
training they are not competent to attribute symptoms to a 
particular cause or to otherwise comment on medical matters 
such as diagnosis] with Goss v. Brown, 9 Vet. App. 109 (1996) 
[to qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments].

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In this case, the Board 
places greater weight of probative value on the July 2007 VA 
opinion than it does on the opinion of the Veteran.

Although the Veteran has apparently received some medical 
training, there is no indication that she has any expertise 
in podiatry or orthopedics.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  The 
Veteran's medical expertise in fact appears to be limited.  
She has been unemployed since 2001.  See the report of July 
2007 VA foot examination, page 2.  

Moreover, the Board believes that the Veteran's self interest 
renders her less than objective in medical matters involving 
her own potential monetary benefits from the government.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999) [the self interest 
of a claimant, including medical professionals, may affect 
the credibility of testimony].

By contrast, the July 2007 VA medical opinion was rendered by 
a physicians assistant and reviewed by two physicians, none 
of whom have any interest in the Veteran's claim.  The 
examination report notes that the examiner reviewed the 
claims folder, to include the service treatment records.  The 
Board assigns greater weight of probative value to the July 
2007 opinion. 

Therefore, the weight of the competent and probative medical 
evidence of record is against a finding of nexus and element 
(3) is not met.  The Veteran's claim fails on that basis.

In summary, in the absence of the third required Hickson 
element, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for bilateral foot disabilities.  The benefit 
sought on appeal is accordingly denied.

2.  Entitlement to service connection for a respiratory 
disorder, diagnosed as asthma and chronic bronchitis.

Analysis

The law and regulations pertaining to service connection have 
been stated above and will not be repeated.

As for Hickson element (1), current disability, the medical 
evidence shows that the Veteran has a respiratory disorder.  
There is conflicting evidence on whether the Veteran has 
recurrent chronic bronchitis or asthma.  Some of the medical 
evidence reflects a diagnosis of asthma.  However, the July 
2007 VA examiner indicated that the current evaluation was 
negative for asthma and that the Veteran has chronic 
recurrent bronchitis.

Much of the medical evidence reflecting a diagnosis of asthma 
was not based on pulmonary studies or testing.  A review of 
the file discloses only a December 1989 private diagnosis of 
asthma and a September 1996 in-service diagnosis of asthma 
were based on spirometry or other pulmonary function tests.  
More recently, however, at the July 2007 VA examination the 
Veteran underwent pulmonary function tests (which showed no 
obstructive lung defect), chest X-rays, and a methacholine 
challenge (which was negative for reactive airway disease or 
asthma).

With respect to current disability, although not discounting 
the diagnoses of asthma over a decade ago, the Board places 
greatest weight on the report of the July 2007 VA examination 
because the diagnosis of chronic recurrent bronchitis was 
based not only on pulmonary function tests but also on a 
methacholine challenge.  There is no medical evidence showing 
that the Veteran underwent a methacholine challenge prior to 
the July 2007 VA examination and that such results were 
positive for asthma.  In short, the preponderance of the 
competent medical evidence shows that the Veteran currently 
has chronic recurrent bronchitis and not asthma.

Turning to Hickson element (2), the Veteran's service 
treatment records show that the Veteran had an upper 
respiratory infection in January 1984 during a period of 
training.  Therefore, Hickson element (2) is met.

The crucial question, accordingly, is whether Hickson element 
(3), medical nexus, is satisfied.  There is of record a 
competent nexus opinion, which is contained in the report of 
the July 2007 VA respiratory disease examination.  The July 
2007 examiner opined that the Veteran's chronic recurrent 
bronchitis is not due to military service or any incident of 
service.  The July 2007 examiner indicated that the 
bronchitis was most likely related to a long history of 
cigarette smoking on the part of the Veteran.

For the same reasons as stated above, the Veteran's self 
assessment that she suffers from her respiratory disorder as 
a result of in-service cold exposure and upper respiratory 
infection is entitled to less weight of probative value than 
the July 2007 VA opinion.  There is no indication that the 
Veteran has any expertise in respiratory disorders.  See 
Black, supra.  Moreover, the Veteran's self interest renders 
her less than objective in medical matters involving her own 
potential monetary benefits from the government.  See Pond, 
supra.  By contrast, the July 2007 VA medical opinion was 
rendered by a physicians assistant and was reviewed by two 
physicians.  The examination report notes that the examining 
physician assistant reviewed the claims folder, to include 
the service treatment records.

Accordingly, the weight of the competent and probative 
medical evidence of record is against a finding of nexus.  
Element (3), medical nexus, has not been satisfied, and the 
Veteran's claim fails on that basis.

In summary, in the absence of the third required Hickson 
element, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for a respiratory disorder.  The benefit sought on 
appeal is accordingly denied.

Additional comment

As noted above, the July 2007 VA examiner attributed the 
Veteran's current respiratory disorder to tobacco use.  The 
Veteran herself has not contended that in-service tobacco use 
caused her current respiratory problems.  In any event, VA 
benefits are not available for disease caused by tobacco use.  
See 38 U.S.C.A. § 1103 (West 2002).

3.  Entitlement to service connection for a visual disability 
which manifests as blurred vision in the right eye.

Analysis

With respect to Hickson element (1), current disability, the 
report of the July 2007 VA eye examination demonstrates that 
the Veteran currently has chronic tear insufficiency, some 
slight decreased distance vision, and intermittent double 
vision.  Therefore, Hickson element (1) is satisfied.

Turning to Hickson element (2), in-service disease or injury, 
the Veteran attributes her visual disability to an injury 
during a period of training when cooking grease was splashed 
into her right eye.  A July 1996 VA treatment record, which 
has been associated with the Veteran's service treatment 
records, indicates that the Veteran had a second degree burn 
on the right eye from grease being splashed into her right 
eye.  Thus, the evidence suggests that the Veteran had a 
right eye injury in July 1996 as she claims.  Therefore, 
Hickson element (2) is met.

With respect to Hickson element (3), medical nexus, there is 
of record a competent nexus opinion, which is contained in 
the report of the July 2007 VA eye examination.  That opinion 
was not favorable to the Veteran's claim.  As to the chronic 
tear insufficiency, the July 2007 examiner opined that it was 
"unlikely that the grease splashed in her [right] eye in 
1996 had any cause in her current problem with dry eyes."  
The examiner noted that "while her symptoms seem to be 
mostly confined to the right eye, she has clear findings of 
chronic tear insufficiency involving both eyes."  Because 
the in-service injury was to the right eye only, the implicit 
conclusion of the examiner was that some other cause was 
responsible for the Veteran's bilateral diminished tear 
production.

The July 2007 VA examiner further indicated that the Veteran 
was "also on multiple medications which can contribute to 
the overall decreased [tear] production."  The examiner 
reiterated that "it is most likely that the exposure to the 
grease in 1996 did not have any significant impact on her 
current ocular status."  
In that regard, the examiner opined that her slightly 
decreased distance vision was related to some early posterior 
subcapsular cataract formation.  The examiner opined that he 
Veteran's intermittent double vision was probably related to 
fluctuating blood sugars due to diabetes [a disability for 
which Board denied service connection in June 2007].  See the 
report of the July 2007 VA eye examination, page 2.  Thus, 
the examiner identified causes other than the 1997 injury as 
being responsible for the Veteran's right eye complaints.

For the same reasons as stated above, the Veteran's own 
assessment that she suffers from an eye disability as a 
result of the in-service right eye injury is less probative 
than the July 2007 VA opinion.  There is no indication that 
the Veteran has any expertise in optometry or ophthalmology.  
See Black, supra.  Moreover, the Veteran's self interest 
renders her less than objective in medical matters involving 
her own potential monetary benefits from the government.  See 
Pond, supra.
By contrast, the July 2007 VA medical opinion was rendered by 
an ophthalmologist.  The examination report notes that the 
examining physician reviewed the claims folder, to include 
the service treatment records.

Accordingly, the weight of the competent and probative 
medical evidence of record is against a finding of nexus.  
For the reasons states above, element (3), medical nexus, has 
not been satisfied, and the Veteran's claim fails on that 
basis.  
The benefit sought on appeal is accordingly denied.

ORDER

Service connection for bilateral foot disabilities is denied.

Service connection for a respiratory disorder is denied.

Service connection for a visual disability which manifests as 
blurred vision in the right eye is denied.


REMAND

4.  Entitlement to service connection for a mood disorder.

For reasons explained immediately below, the Board finds that 
the remaining issue on appeal must again be remanded for 
additional evidentiary development.

Reasons for remand
 
Patton development

In June 2007, the Board remanded the claim to develop it as 
contemplated by the Court in Patton v. West, 12 Vet. App. 272 
(1999), to include providing the Veteran with notice that she 
may submit alternative forms of evidence as contemplated in 
38 C.F.R. § 3.304(f)(3) and that evidence supporting 
verification of her claimed stressor may include (1) evidence 
from sources other than the Veteran's service records; or (2) 
evidence of behavior changes.  In June 2007, the AMC wrote to 
the Veteran and asked her to complete a stressor 
questionnaire; to identify any possible sources of 
information and evidence, such as police reports or medical 
treatment records for assault or rape; and to send supporting 
statements from any individuals with whom she may have 
discussed the incident.  While this letter in essence 
informed the Veteran that evidence supporting verification of 
her claimed stressor may include evidence from sources other 
than the Veteran's service records, this letter did not 
inform the Veteran that that evidence supporting verification 
of her claimed stressor may include evidence of behavior 
changes.  Thus, the AMC did not comply with the directives of 
the June 2007 remand.  See Stegall, supra.

Service personnel records 

In June 2007, the Board remanded the claim to obtain the 
Veteran's complete service personnel records.  A June 2007 
letter from the AMC to the State Adjutant General reflects 
that the AMC did not request the Veteran's complete service 
personnel records; instead, the AMC requested various other 
service records.  Therefore, the AMC did not comply with the 
directives of the June 2007 remand.  See Stegall, supra.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should develop the Veteran's 
claim of entitlement to service 
connection of a psychiatric disability as 
contemplated by the Court in Patton, to 
include providing the Veteran with notice 
that she may submit alternative forms of 
evidence as contemplated in 38 C.F.R. § 
3.304(f)(3) and that evidence supporting 
verification of her claimed stressor may 
include evidence of behavior changes.

2.  VBA should contact the Adjutant 
General of the Kansas National Guard and 
request the Veteran's complete service 
personnel records.  Any records so 
obtained must be associated with the 
Veteran's VA claims folder.  If the 
records are unavailable, that should be 
noted in the Veteran's claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claim.  If the decision remains 
unfavorable to the Veteran, a SSOC should 
be prepared.  The Veteran and her 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


